DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid, CHIP and Survey & Certification

CMCS Informational Bulletin
DATE:

December 30, 2010

FROM:

Cindy Mann, JD
Director
Center for Medicaid, CHIP and Survey & Certification (CMCS)

SUBJECT:

Recent Developments in Medicaid and CHIP Policy

As 2010 comes to a close, we wanted to share with you a series of announcements and updates
regarding our work here at CMCS and to wish you all a productive and peaceful New Year. This
Informational Bulletin provides information about a range of issues related to Medicaid policy,
continued efforts to effectively implement CHIPRA and the Affordable Care Act, and some new
developments in our cross cutting work with the Medicare program. We hope you will find this
information helpful as you administer these critical health coverage programs.
Federal Coordinated Health Care Office
First, we are pleased to announce that the Centers for Medicare & Medicaid Services (CMS) has
formally established the Federal Coordinated Health Care Office. This new office, created by
Section 2602 of the Affordable Care Act, will bring together officers and employees at CMS in
order to more effectively integrate benefits under the Medicare and Medicaid programs. The
new office will be led by Melanie Bella.
The Federal Register notice announcing the Federal Coordinated Care Office is available at:
http://www.gpo.gov/fdsys/pkg/FR-2010-12-30/pdf/2010-32957.pdf
The Federal Coordinated Health Care Office will focus on:
•
•
•
•
•

Fostering overall improvements in the quality of health care and long-term services for
individuals who are dually eligible for both Medicaid and Medicare;
Simplifying processes for dual eligible individuals to access items and services available to
them;
Increasing dual eligible individuals’ understanding of and satisfaction with coverage under
the Medicare and Medicaid programs;
Eliminating regulatory conflicts between rules under the Medicare and Medicaid programs;
and
Improving coordination between the Federal government and the States.

Page 2 – CMCS Informational Bulletin
As you know, dual eligibles account for 16 to 18 percent of enrollees in Medicare and Medicaid,
but roughly 25 to 45 percent of spending in these programs respectively. With the vast majority
of these nine million individuals receiving fragmented care at an estimated cost of over $300
billion in State and federal spending, improving care for this population is ripe for innovation.
As we announced in an Informational Bulletin on December 10, the Center for Medicare and
Medicaid Innovation is partnering with the Federal Coordinated Health Care Office on a new
initiative to promote innovative service delivery models for dual eligible individuals. Through
the State Demonstrations to Integrate Care for Dual Eligible Individuals, CMS will provide
funding for States to design new person-centered models that align the full range of acute,
behavioral health, and long-term supports and services and improve the actual care experience
and lives of dual eligible beneficiaries. The solicitation for this contracting opportunity is
available on the Innovation Center website (http://innovations.cms.gov) and at the following
link:
https://www.fbo.gov/index?s=opportunity&mode=form&tab=core&id=7ffe8a7ccbd80dffeccfbb
55d7ae7d62&_cview=0
Adult Quality Measures
Section 2701 of the Affordable Care Act requires CMS to develop a recommended set of core
quality measures that can be used for voluntary reporting by States to monitor and improve the
quality of care obtained by adults enrolled in Medicaid. The recommended adult quality
measures were required to be published for public comment by January 1, 2011. The Federal
Register notice announcing the measures is available at: http://www.gpo.gov/fdsys/pkg/FR2010-12-30/pdf/2010-32978.pdf
The Agency for Healthcare Research and Quality (AHRQ), on behalf of CMS, convened a
meeting of a Subcommittee to its National Advisory Council on Healthcare Research and
Quality (the Subcommittee) October 18-19, 2010 to provide guidance on adult quality measures.
The Subcommittee consisted of State Medicaid representatives, health care quality experts from
a range of clinical disciplines, and representatives of health professional organizations.
Overall, the Subcommittee reviewed a thousand measures for assessing the quality of care for
adults from a list of previously established measures, such as those endorsed by the National
Quality Forum or measures currently being used at the Federal or state levels. The
Subcommittee identified 51 measures to recommend as the initial core set of adult quality
measures. These measures are organized into the following categories: prevention and health
promotion, management of chronic conditions, management of acute conditions, family
experiences of care, and availability of services.
On October 28, 2010 CMCS held a listening session with States to obtain initial feedback on the
core set. And we are seeking comment in the Federal Register notice on how to balance the need
for quality measurement with minimizing the reporting burden on States. AHRQ will also be
providing additional information about the process for identifying the core set of adult quality
measures on their website at www.ahrq.gov.

Page 3 – CMCS Informational Bulletin
Prohibition on Payments to Institutions or Entities Located Outside of the United States
On December 30, 2010, CMCS released a letter to State Medicaid Directors providing guidance
on the implementation of a Medicaid payment provision of the Affordable Care Act of 2010 -Section 6505 - Prohibition on Payments to Institutions or Entities Located Outside of the United
States. Section 6505 amends section 1902(a) of the Social Security Act (the Act), and requires
that a State shall not provide any payments for items or services provided under the Medicaid
State plan or under a waiver to any financial institution or entity located outside of the United
States (U.S.). This section of the Affordable Care Act is effective January 1, 2011, unless the
Secretary determines that implementation requires State legislation, other than legislation
appropriating funds, in order for the plan to comply with this provision. The letter is attached to
this Bulletin.
Report to Congress on Preventive and Obesity-Related Services Available to Medicaid
Enrollees. The Affordable Care Act requires the Department of Health and Human Services to
provide guidance to States regarding preventive and obesity-related services available to
individuals enrolled in Medicaid. States are to design public awareness campaigns to educate
Medicaid enrollees on the availability and coverage of such services. HHS is required to issue a
report to Congress no later than January 1, 2011, and every three years through 2017, addressing
the status and effectiveness of these efforts. On December 23, 2010, the Secretary transmitted the
first report to Congress, providing baseline information on the types of preventive and obesityrelated services covered by Medicaid, as well as a summary of current and planned Federal and
State activities. The report is attached to this Bulletin. Future reports will identify and assess the
effectiveness of Federal and State efforts to increase awareness of coverage for obesity-related
services.
CMS is preparing further guidance for States that will further clarify what obesity-related
services Medicaid will cover and offer technical assistance to help States improve awareness of
and access to obesity prevention and treatment services.
Report to Congress on Improving Children’s Health Care Quality in Medicaid and CHIP
The Children’s Health Insurance Program Reauthorization Act of 2009 (CHIPRA) includes a
series of provisions designed improve the quality of care provided to children in the Medicaid
and CHIP programs. The law requires the Secretary to submit to Congress, every three years, a
report that details the status of a) efforts to improve the duration and stability of children’s health
insurance coverage in Medicaid and CHIP; b) voluntary quality reporting by States under
Medicaid and CHIP, utilizing the initial core quality measurement set established under the
statute; and c) recommendations for legislative changes needed to improve the quality of care
provided to children in Medicaid and CHIP. As reflected in the report, improving continuity of
coverage for children is a top priority for CMCS and for the Department more broadly. The
Report was transmitted to Congress on December 30, 2010 and will soon be available on the
CMS website.
Report to Congress on the High Risk Pool Grant Program for FY08 and FY09
The State High Risk Pool Extension Funding Act of 2006 requires an annual report to Congress
on grants to States to support “high risk pools” for individuals who cannot afford or are unable to
enroll in private health insurance programs due to complex or pre-existing health conditions.

Page 4 – CMCS Informational Bulletin
This second annual report covers federal fiscal years (FY) 2008 and 2009. CMS awarded 30
high risk pool grants in FY08 and 31 high risk pool grants in FY09, resulting in comprehensive
healthcare coverage for nearly 200,000 individuals who were otherwise unable to obtain health
insurance due to their health history. (Note that these high risk pool programs are separate from
the Pre-Existing Condition Insurance Plans or PCIPs established under the Affordable Care Act.)
Most State high risk pools have utilized the CMS grant funds to sustain existing programs by
offsetting operational losses, but also to offer expanded consumer benefits, disease management
services, and income-related premium subsidies. Overall, high risk pool benefit packages, which
largely serve individuals with chronic and/or severe conditions, include a strong emphasis on
case management, utilization review, and disease management programs. However, despite the
low-income premium subsidies, the high risk pools are often still unaffordable to those in need of
comprehensive health insurance coverage in the individual market. The report was transmitted
to Congress on December 30, 2010 and will soon be available on the CMS website.
Medicaid Change as a Result of the Extenders Act
On December 15, 2010, the President signed into law the Medicare and Medicaid Extenders Act
of 2010, which repealed new section 1902(a)(78) of the Social Security Act (the Act), as added
by Section 6502 of the Affordable Care Act. Section 6502, Medicaid Exclusion from
Participation Relating to Certain Ownership, Control, and Management Affiliations, required
States to exclude individuals or entities from participating in Medicaid for a specified period of
time if the individual or entity owns, controls, or manages an entity that: (1) has unpaid
overpayments under Title 19; (2) is suspended, excluded, or terminated from participation in any
Medicaid program; or (3) is affiliated with an individual or entity that has been suspended,
excluded, or terminated from Medicaid participation. The effective date of this provision was
January 1, 2011.
Although section 1902(a)(78) will no longer go into effect in January, States may continue to
review providers’ affiliations when enrolling them in Medicaid as part of ongoing efforts to keep
fraudulent providers out of the program. Questions regarding this information can be directed to
Angela Brice-Smith of the CMS Center for Program Integrity at 410-786-4340 or via email at
Angela.Brice-Smith@cms.hhs.gov.
Medicare’s New End Stage Renal Disease Prospective Payment Systems Impact on Dual
Eligible ESRD Beneficiaries. The Medicare Improvements for Patients and Providers Act
(MIPPA) requires Medicare’s implementation of the ESRD bundled payment system effective
January 1, 2011. Under the End Stage Renal Disease Prospective Payment System (ESRD PPS),
Medicare-certified ESRD facilities that provide outpatient maintenance dialysis services to
Medicare beneficiaries will receive an all-inclusive bundled payment, replacing the current basic
case-mix adjusted composite payment system used for the reimbursement of separately billable
outpatient ESRD items and services.

Page 5 – CMCS Informational Bulletin
On August 12, 2010, the CMS Center for Medicare (CM) published in the Federal Register, a
final rule entitled, “End-Stage Renal Disease Prospective Payment System” (75 FR 49030),
which is available at http://www.cms.gov/ESRDPayment/. In the final rule, CM stated its intent
to educate State Medicaid agencies regarding their responsibilities to adjust their systems so that
co-insurance amounts are properly determined and paid for dual eligible beneficiaries.
Under the new system, ESRD-related items and services furnished to Medicare beneficiaries on
or after January 1, 2011, are considered renal dialysis services and are included in the payment
amount paid to ESRD facilities. Because MIPPA redesignated these services as renal dialysis
services, under the ESRD PPS, Medicare beneficiaries will incur a 20 percent co-insurance
liability for the full bundle of services or the ESRD-related items and services (lab tests,
supplies, drugs, and biologicals).
The statute requires a 4-year phase-in to the ESRD PPS and ESRD facilities are permitted to
make a one-time election to be excluded from the transition. For ESRD facilities that do not
elect to transition to the ESRD PPS in 2011, Medicare payment will be made as a blended
payment of the current composite payment rate and the ESRD PPS. The beneficiary coinsurance liability will be 20 percent of the total ESRD PPS payment amount regardless if the
ESRD facility will go through the transition or will be excluded from the transition.
Under the ESRD PPS, on or after January 1, 2011, ESRD facilities will continue to be required
to report to Medicare on the ESRD claim items and services that they furnish. However, these
line items and services will not be separately paid. For items and services that are not renal
dialysis services, ESRD facilities will be required to place an AY modifier to indicate that an
item or service is not ESRD-related, in order to receive separate payment. Items and services
without an AY modifier are considered renal dialysis services and therefore, are included in the
Medicare bundled payment. States should look to the total Medicare payment, excluding any
items or service with an AY modifier and not the line items made to the ESRD facility for renal
dialysis services, in determining the State obligation going forward. Questions regarding
adjustments to Medicaid Management Information Systems (MMIS), may be directed to Robert
Guenther of the Data and Systems Group at (410) 786-0618, or by email at
Robert.Guenther@cms.hhs.gov. Questions regarding ESRD PPS policies may be directed to
Terri Deutsch at (410) 786- 9462, or by email at Terri.Deutsch@cms.hhs.gov.
We hope you will find this information helpful. Thank you for your continued commitment to
these critical health coverage programs.

